Citation Nr: 1012968	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling from July 17, 2007, and 50 
percent disabling from March 19, 2009.

2.  Entitlement to an effective date earlier than February 
1, 2009, for additional compensation payment for the 
Veteran's spouse.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1968. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, by which the RO 
granted entitlement to service connection for PTSD and 
assigned an initial rating of 10 percent effective July 17, 
2007; and on appeal from a February 2009 rating decision by 
which the RO granted additional payment for the Veteran's 
spouse effective from February 1, 2009.

The RO has since granted staged higher initial ratings for 
PTSD as reflected on the title page of this decision; the 
Veteran has continued his appeal for a still higher initial 
rating.  The Veteran also appeals for an earlier effective 
date for additional compensation payment for his spouse.


FINDINGS OF FACT

1.  Beginning July 17, 2007, PTSD is characterized by  
flattened affect, impairment short term memory; judgment and 
impulse control that are only fair; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The RO sent to the Veteran a letter mis-dated January 8, 
2007, by which Veteran was notified of a December 26, 2007, 
RO rating decision that awarded compensation of 30 percent 
effective July 17, 2007.

3.  The RO letter that was mis-dated January 8, 2007, was 
between December 26, 2007, the date of the rating decision 
discussed in the letter, and March 12, 2008, the date of 
receipt of the Veteran's notice of disagreement with the 
rating decision. 

4.  It is at least as likely as not that the Veteran's VA 
Form 21-686c, dated January 8, 2009, was received within one 
year of issuance of the mis-dated notice letter nearly 
certainly sent to the Veteran at a date between December 26, 
2007, and March 12, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a higher staged initial disability 
rating of 50 percent for PTSD for the period from July 17, 
2007, to March 18, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9411 (2009).
  
2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD for the period from March 19, 2009, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an earlier effective date of July 17, 
2007, with payment commencing effective August 1, 2007, for 
additional compensation based on the Veteran's spouse are 
met.  38 U.S.C.A. §§ 1115, 5101, 5110(f), 5111 (West 2002); 
38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. 

A VCAA letter dated in August 2007 explained the evidence 
necessary to substantiate the Veteran's claim for service 
connection for PTSD.  Entitlement to service connection for 
PTSD was granted by the RO in December 2007.  In a letter 
mis-dated (as will be discussed further below) January 8, 
2007, the Veteran was informed that information submitted 
regarding his dependents was not complete and of what was 
required from him to receive additional benefits for his 
spouse.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.  The above-
described notice letters were provided in advance of the 
respective rating decisions on appeal.
 
In addition, the August 2007 VCAA notice letter and a May 
2008 VCAA letter explained how a disability rating is 
determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.   


As the December 2007 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  As such, the 
Veteran's filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); 38 C.F.R. § 
3.159(b)(3).

In addition, although it was beyond what was required in 
this case, a May 2008 VCAA letter notified the Veteran of 
what is required to substantiate a claim for a higher 
initial rating for PTSD, including the rating criteria for 
PTSD, and the manner in which VA assigns ratings and 
effective dates.

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  There are three relevant VA mental health 
examinations and one relevant general medical examination.  
The VA mental health examinations reflect a thorough review 
of the relevant evidence, examination of the Veteran, and 
well-supported medical opinions, and are therefore adequate 
for VA examination purposes.  Although the March 2009 VA 
examiner did not have access to the claims file, the 
examination report demonstrates that the examiner had a 
clear understanding of the purpose of the examination, and 
that he reviewed the relevant prior VA examinations and 
relevant records of treatment, all of which he had access to 
through VA's electronic medical record system.  Based on the 
foregoing considerations, the Board finds that the VA 
examinations of record are adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (Board has a duty to ensure VA 
examinations are adequate).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available 
evidence that could substantiate each claim has been 
obtained.  There is no indication in the claims file that 
there are additional available relevant records that have 
not yet been obtained.

Merits of the Claim for a Higher Initial Rating for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  38 
C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id. 

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 
percent rating for PTSD is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  A 30 percent rating for PTSD will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  

A 50 percent rating for PTSD will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board is to consider the Global Assessment of 
Functioning (GAF) scores that have been reported during the 
relevant time frame.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in 
a wide range of activities.  GAF scores from 81 to 90 
represent absent or minimal symptoms.  GAF scores form 71 to 
80 represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 
denotes some danger of hurting one's self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or 
others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal 
acts with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes).

Service-connected PTSD is currently assigned staged initial 
ratings of 30 percent disabling effective July 17, 2007, and 
50 percent disabling effective March 19, 2009.  

On mental status examination at a VA mental health 
examination in November 2007, the Veteran was well-groomed 
and neatly attired.  His appearance indicated that he had no 
difficulty maintaining basic life skills.  He made good eye 
contact.  He was straightforward in his responses and never 
deceptive.  He was oriented in all three spheres.  His 
affect was anxious and his mood tense and sad.  He spoke in 
a normal voice and is rate of speech was within normal 
limits.  He was not tangential in speech and made no unusual 
utterances.  He had moderate impairment of short-term 
memory.  His long-term memory was fully intact.  He denied 
the presence of both auditory and visual hallucinations.  No 
delusional material was elicited from the Veteran.  He 
denied both suicidal and homicidal ideation.  He did not 
exhibit the symptoms of a formal thought disorder.  He 
appeared anxious throughout the interview.  He often drummed 
his fingers and tapped his foot when he spoke to the 
examiner.  He became particularly anxious when he spoke 
about his experiences in Vietnam.  He also became angry when 
discussing the difficulties he encountered while employed at 
a post office.  He became sad when discussing his inability 
to express his feelings with his wife.  He admitted that he 
was anxious and easily angered, and that he was depressed 
some of the time.  He stated that he recognized that he was 
withdrawing from others.  He stated that he felt too anxious 
in most social settings to bond with others.  He did not 
report any ritualistic behaviors that negatively effected 
his day-to-day functioning.

In his assessment of the Veteran's PTSD, the examiner noted 
that the Veteran had responded to witnessing the deaths of 
many American soldiers with intense fear and horror, and 
that the Veteran had a severe sleep disturbance due to 
combat-related nightmares.  He found that the Veteran 
demonstrated a markedly diminished interest and 
participation in significant activities.  The Veteran was 
further noted to have intense feelings of detachment and 
estrangement from others.  He had a restricted range of 
affect and had difficulty expressing his feelings.  He was 
anxious a good deal of the time.  He also felt depressed 
much of the time.  He was highly irritable and prone to 
outbursts of anger.  He had difficulty concentrating and was 
easily distracted.  He displayed hypervigilance and had an 
exaggerated startle response.  He was noted to experience 
these symptoms daily.  These symptoms were noted to be 
usually severe in nature, and the examiner further found 
that the Veteran experienced little in the way of remission 
from these symptoms.  

In the diagnosis section of the report, the examiner found 
that the Veteran displayed a severe deficit in his social 
functioning, and that the Veteran had no close friends and 
no social support other than his wife.  He was often moody 
and short-tempered, and had difficulty expressing his 
feelings to others.  He had no hobbies.  He was feeling more 
anxious in most social settings.  He was struggling to 
maintain social ties to others as he became more isolated.  
His severe deficit in social functioning was found to be the 
direct result of trauma-related symptoms associated with 
PTSD.  


The examiner further opined that the Veteran displayed a 
moderate deficit in his vocational functioning.  He noted 
that while the Veteran had maintained steady employment for 
over 35 years, he had difficulty getting along with 
supervisors and coworkers.  (By occupational history, it was 
indicated that he retired from the postal service in May 
2007, with increasing difficulty and reprimands over the 
last years of employment.  He had wanted to work until age 
62 but decided to take an early retirement due to these 
problems.)  He opined that the Veteran's anger and 
frustration negatively impacted his ability to function in 
the workplace.  He opined that the Veteran's moderate 
difficulty in vocational functioning was a direct result of 
trauma-related symptoms associated with his PTSD.  A GAF 
score of 45 was assigned, and the examiner found that the 
highest GAF over the past year was 45.  The Veteran was 
found capable of handling his own funds.    

At a June 2008 general medical examination, the examining 
physician noted that the Veteran was retired from the post 
office and had to retire due to PTSD.  (The Board notes that 
the Veteran has indicated specifically that he does not seek 
a total disability rating based on his service-connected 
disabilities.  See letter from Veteran representative dated 
in September 2008).  The general medical examiner opined, 
but without explanation, the Veteran had chronic PTSD "which 
is quite remarkable."  He opined that the Veteran's PTSD 
appeared to impact on his occupational functioning.  He 
asserted that the Veteran had to leave the post office 
because of his symptoms of PTSD, and that the Veteran was 
unemployable because of the severity of his PTSD.   

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 
Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (Observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches); Mariano 
v. Principi, 17 Vet. App. 305, 317 (2003) (Observing that 
flawed methodology in creating medical report renders 
physician's opinion of "questionable probative value."); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his 
or her specialty to be given little weight).   

The Board affords much greater weight and probative value to 
the opinion of the November 2007 VA examiner that the 
Veteran had moderate vocational impairment due to PTSD than 
the March 2008 opinion of the General Medical VA examiner 
that the Veteran was unemployable because of his PTSD.  This 
is because the November 2007 VA examiner demonstrated 
expertise in the area of mental health, provided an extended 
rationale for his findings, and conducted a detailed mental 
health examination; the March 2008 VA examiner provided only 
conclusory mental health findings with no demonstrated 
expertise in the field and without having conducted a 
detailed examination of the Veteran's mental health.  
Furthermore, the subsequent VA examination reports, 
discussed below, are more in accord with the November 2007 
VA examiner than with the March 2008 general medical 
examiner.

At a June 2008 VA psychiatric examination, the Veteran was 
noted to avoid eye contact, and to be tearful at times but 
able to compose himself.  There was no impairment of though 
processes or evidence of psychotic symptoms (delusions or 
hallucinations).  He was oriented times three with intact 
recent and remote memory.  There was no obsessional 
ritualistic behavior.  There was no panic disorder but the 
Veteran was noted to be anxious in social situations.  He 
was depressed at times.  He had little motivation but was 
able to enjoy walking, golf, and some friends.  He had no 
impulse control problems.  

In assessing the Veteran's PTSD, the examiner found that the 
Veteran had intrusive memories of traumatic events, was 
emotionally distant, and avoided new social situations and 
new friendships, but had maintained some long-term 
relationships.  He was described as having autonomic arousal 
when frustrated and easily irritable and verbally explosive, 
although there was no assaultiveness.  Current GAF was 
evaluated as 45, and highest GAF was evaluated as 45, with 
severe impairment in social functioning and moderate 
impairment of vocational functioning.  The Veteran's PTSD 
was found to result in signs and symptoms resulting in 
deficiencies in multiple areas including relationships, 
prior work history, mood, and avoidant behavior.  The 
examiner opined that it was impossible to say that the 
Veteran had total occupational or social impairment due to 
his PTSD signs and symptoms at the time of examination, 
given the Veteran's prior functioning.

At a March 2009 VA examination, the Veteran was noted to be 
in continuing receipt of VA psychiatric care and medication.  
He was noted to sleep only a few hours a night due to 
combat-related nightmares.  He was often irritable and 
short-tempered.  He was easily distracted and often lost his 
train of thought.  He was very careful in public settings  
and often scanned his environment.  He was agitated by loud 
and unexpected noises.  He stated that he experienced these 
symptoms on a daily basis and that they were severe.  The 
examiner found that recently the Veteran displayed a severe 
deficit in social functioning, had no close friends, and had 
difficulty expressing his feelings to others.  He had no 
hobbies and was becoming more socially isolated as he 
continued to struggle to make a positive adaptation to 
retirement.  The examiner asserted that the Veteran's 
retirement was largely due to symptoms related to PTSD.

Mental status examination was similar to prior VA 
examinations.  Positive findings included that his affect 
was anxious and his mood sad and tense; that he displayed a 
moderate impairment in short-term memory; and that he 
appeared anxious throughout the interview.  He would 
typically drum his feet on the floor and vigorously rub his 
hands together when talking.  He became anxious when talking 
about the difficulties he was having with retirement.  He 
became tearful and sad when talking about how he felt he was 
becoming more distant from his wife.  He admitted to feeling 
anxious and depressed a good deal of the time.  He stated 
that he was finding it more difficult to be in the company 
of others, and that he was finding it extremely difficult to 
express his feelings to others.  

The examiner assigned a GAF of 40, with the highest GAF in 
the past year of 45.  In the examiner's view, the Veteran's 
symptoms had exacerbated since his previous examination.  He 
was clearly struggling to adapt to retirement and was 
experiencing increases in his levels of anxiety and 
depression.  The examiner further opined that the Veteran 
would not be returning to work, and that his early 
retirement was due to symptoms associated with PTSD.

VA records of continuing psychiatric treatment tend to 
reflect a lesser degree of disability than that indicated at 
VA examinations.  For example, on psychiatric intake in 
October 2007, a GAF of 59 was assigned; at treatment in 
March 2008, a GAF of 60 was assigned and the Veteran's 
symptoms were described as moderate; at treatment in October 
2008, a GAF of 60 was assigned and his symptoms were 
described as moderate; at treatment in January 2009, a GAF 
of 60 was assigned and his symptoms were descried as 
moderate; and at treatment in March 2009, a GAF of 60 was 
assigned and his symptoms were described as moderate.

Affording all benefit of the doubt in favor of the Veteran, 
the Board finds that for the full period from July 17, 2007, 
forward, the Veteran's symptoms of PTSD are best 
approximated by the criteria for a rating of 50 percent.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Many of the 
specific examples of symptoms in the rating code for a 
rating of 50 percent are not demonstrated.  For example, 
there is no evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impairment of long-term memory; or impaired abstract 
thinking.  However, there are notations and findings of 
flattened affect, impairment short term memory, judgment and 
impulse control that are only fair, disturbances and 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, all 
squarely contemplated within the criteria for a 50 percent 
rating.  

This level of symptomatology approximates the criteria for a 
rating of 50 percent than 30 percent, which in generally 
contemplates only occasional decreases in work efficiency 
and intermittent inability to perform occupational tasks.  
The Board finds that the Veteran's impairment has clearly 
been more than occasional or intermittent and as discussed 
above reasonably approximates the criteria for the next 
higher rating of 50 percent, and therefore warrants a higher 
initial rating of 50 percent for the period from July 17, 
2007, to March 18, 2009.  See 38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9411.

For the period from March 19, 2009, a rating of 50 percent 
is currently assigned, and the Board finds that a rating of 
no higher than 50 percent is warranted.  In so finding, the 
Board acknowledges that a GAF score of 40 was assigned by 
the VA examiner who conducted the March 2009 examination.   
Scores ranging from 31 to 40 reflect are said to reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  Yet at the 
March 2009 VA examination, the examiner found that 
appearance indicated that the Veteran had no difficulty 
maintaining basic life skills; the Veteran was 
straightforward and never deceptive and was oriented in all 
three spheres, with rate of speech within normal limits; 
that his speech was not tangential and the Veteran made no 
unusual utterances.  

Similarly, at a mental status examination during treatment 
in March 2009, as during treatment over the prior years, the 
Veteran was alert, oriented times three, cooperative; he 
made good eye contact; he was casually dressed and well-
groomed; psychomotor activity was within normal limits; 
speech was articulate, goal-directed and coherent with 
normal rate and tone; there were no formal thought 
disorders; there was no homicidal or suicidal ideation; and 
there were no delusions, paranoid ideas or hallucinations.  
He was noted to lose his temper very easily.  Affect was 
appropriate and irritable, cognitive functions were grossly 
intact, insight and judgment were fair, and impulse control 
was fair.  The VA physician who provided the psychiatric 
treatment assigned a GAF score of 60, significantly higher 
than the GAF of 40 assigned by the VA examiner only days 
later.  As noted above, GAF scores from 51 to 60 represent 
moderate symptoms, such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school function (such as few 
friends, conflicts with peers or co-workers).

The treating physician's GAF score of 60 is afforded greater 
probative weight than the VA examiner's GAF score of 40, as 
the underlying symptoms reported by the clinicians do not 
appear generally consistent with the great severity of 
symptomatology contemplated by a GAF of 40; and because the 
treating physician has been treating the Veteran on a 
regular basis for his PTSD over an extended period of time, 
at least since October 2007.  
At no time during the pendency of the Veteran's claim are 
the criteria for a rating of 70 percent met or approximated.   
Treatment and examination notes are silent or negative for 
suicidal ideation; obsessional rituals; illogical obscure, 
or irrelevant speech; near-continuous panic or depression of 
such severity to affect the ability to function 
independently, appropriately, and effectively; impaired 
impulse control to an extent it results in unproved 
irritability with periods of violence; or neglect of 
personal appearance and hygiene.  The Veteran has been noted 
to lose his temper very easily, but there is no violence 
noted in the VA examination or treatment records.  These 
aspects of the of the criteria for a rating of 70 percent 
are not met or approximated.  

That the part of the rating criteria for 70 percent 
characterized as difficulty in adapting to stressful 
circumstances (including work or a work-like setting) and 
inability to establish to maintain or establish effective 
relationships may be closer to being approximated; however, 
in the Board's view they are better described by that aspect 
of the criteria for a 50 percent rating of disturbances in 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

VA examination reports indicate that the Veteran retired 
early in whole or in part due to PTSD; however, this was a 
voluntary early retirement from a relatively high-skilled 
job as a supervisor at the end of 35-year career, and his 
reasons for retiring were described by the Veteran as due to 
factors such as him having been too harsh or short-tempered 
with the people he supervised, rather the types of marked 
symptomatology set forth in the criteria for a rating of 70 
percent.  Further, VA examination reports indicate that the 
Veteran has long-term relationships and a constructive 
marriage, so that while it may be accurate to say he feels 
anxious and detached and has difficulty with relationships, 
it is not accurate to say he has an "inability" to establish 
and maintain effective work and social relationships as 
required by the criteria for a 70 percent rating.  

The Veteran has specifically indicating that he is not 
claiming he is unemployable due to service-connected 
disability, but rather was in disagreement with the 
initially assigned rating of 10 percent for PTSD (see, e.g., 
correspondence received from Veteran's representative in 
September 2008).  The fact that the Veteran retired early 
from a supervisory position at the post office due to PTSD 
is not evidence of the type of marked symptoms in the 
criteria for a 70 percent rating, nor is the early 
retirement from a supervisory position evidence of 
unemployability in the normal sense of the meaning of the 
word.  Similarly, the ongoing GAF score of 60 and assigned 
by the Veteran's VA treating psychiatrist and the 
psychiatrist's descriptions of the Veteran are highly 
inconsistent with and of lesser severity compared with the 
criteria for a rating of 70 percent.

In light of the above, the Board finds that for the full 
period on appeal, an initial rating of 50 percent, but no 
higher, is warranted for the Veteran's PTSD.  As a result, a 
higher staged rating of 50 percent, rather than 30 percent, 
is warranted for the period from July 17, 2007, to March 18, 
2009; and, for the period from March 19, 2009, forward, a 
rating in excess of the currently assigned 50 percent is not 
warranted.  As the preponderance of the evidence is against 
a rating in excess of 50 percent for the full pendency of 
the Veteran's claim, the benefit of the doubt is not for 
application in resolving this aspect of the Veteran's 
appeal.

The Board has considered whether this case should be 
referred to the Director, Compensation and Pension Service, 
for extraschedular consideration for rating of the Veteran's 
service-connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board acknowledges that the Veteran 
voluntarily took an early retirement from his job as a 
supervisor at the post office due to his PTSD.  In the 
Board's view this is consistent with the substantial 50 
percent rating for PTSD as assigned as of today's decision.  
The Veteran has specifically indicated that he is not 
claiming that he was unemployable due to PTSD (see letter 
from representative dated in September 2008), and the 
evidence indicates that he was employed for 35 years at the 
post office, albeit with difficulties, but without what the 
Board could reasonably construe as marked interference with 
employment beyond what is contemplated in a 50 percent 
rating.  The Board further notes that there is no evidence 
in the claims file of frequent periods of hospitalization 
for PTSD.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b).  


    Merits of the Claim for an Earlier Effective Date for 
Compensation for Spouse

The Veteran seeks an effective date earlier than February 1, 
2009, for additional compensation for his spouse, in light 
of his ongoing VA disability compensation rating of 30 
percent or greater.

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 
(or under 23 if attending an approved school) or when prior 
to age 18 the child has become permanently incapable of 
self-support because of mental or physical defect. 38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) (2009).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective 
date of such rating, but only if proof of dependents is 
received within one year from the date of notification of 
such rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 
3.401(b)(3).

The earliest that the commencement of payment for an 
additional award of compensation for a dependent can occur 
is the first day of the month following the effective date.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

"There is a presumption of regularity that attaches to 
actions of public officials."  Woods v. Gober, 14 Vet. App. 
214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 
(1982); United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  The United States Court of Appeals for 
Veterans Claims (Court) has applied the presumption of 
regularity to "all manner of VA processes and procedures."  
Woods, 14 Vet. App. at 220; see also Schoolman v. West, 12 
Vet. App. 307, 310 (1999) (applying presumption as to 
whether RO sent to claimant the application form for 
dependency and indemnity compensation).

VA will accept, for the purpose of determining entitlement 
to benefits under laws administered by VA, the statement of 
a claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other 
person to the claimant.  38 U.S.C.A. § 5124(a),(b); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question. 38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  
Failure to furnish the higher class of evidence, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point 
involved.  38 C.F.R. § 3.204(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

The RO granted the Veteran's compensation claims in an RO 
rating decision on December 26, 2007, to an extent 
sufficient to result in a combined evaluation of 30 percent. 

The key points in this matter are 1) that the RO sent to the 
Veteran at some point between December 26, 2007 (the date of 
the rating decision resulting in an award of 30 percent for 
compensation benefits), and March 12, 2008 (the day a notice 
of disagreement was received requesting a higher initial 
rating for PTSD and service connection for tinnitus), notice 
of an RO rating decision establishing a rate of service-
connected compensation of 30 percent, and 2) that the letter 
was mis-dated January 8, 2007, by a dated stamp applied by 
the RO.  At page two of this letter, the RO advised the 
Veteran of the evidence needed to add a dependent to his 
award, and also specifically informed him that the evidence 
currently received was incomplete and that the evidence 
needed (a VA Form 21-686c) would have to be received within 
one year of the date of the letter for him to receive 
compensation for his spouse. 

The evidence that the January 8, 2007, date stamp on the 
letter is incorrect is incontrovertible, so as to rebut any 
presumption of regularity as to the administrative action of 
the RO.  Specifically, it would be absurd of the Board to 
find that a letter that was issued by the RO on January 8, 
2007, as indicated by the date stamp, accurately informed 
the Veteran of the results of a rating decision that was not 
prepared until December 26, 2007, and was based in large 
part on VA examinations conducted in November 2007.  

As such, the Board finds it beyond any reasonable dispute 
that the letter date-stamped January 8, 2007, was in fact 
issued to the Veteran at some point after December 26, 2007, 
the date of the rating decision that it describes, and March 
12, 2008, the date of the Veteran's notice of disagreement 
with the rating decision.  The Board has no means of 
determining the precise date upon which the letter was 
issued.  One might speculate that the letter was issued on 
January 8, 2008, rather than January 8, 2007; but given that 
the presumption or regularity in the performance of 
government duties by the RO has been rebutted in this 
matter, such a finding would in the Board's view require an 
unwarranted degree of guesswork and speculation and further 
would potentially violate the benefit of the doubt rule as 
set forth at 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

The RO has denied the Veteran's claim for an earlier 
effective date for additional compensation for his spouse on 
the basis that the information was received in January 2009, 
more than two years (in the RO's view) after issuance of the 
notice letter date-stamped January 8, 2007.  However, as 
noted above, the letter was certainly not issued on January 
8, 2007, and was nearly certainly issued on a date between 
December 26, 2007, and March 12, 2008. 

The VA Form 21-686c found sufficient by the RO to add his 
spouse for purposes of VA compensation in light of his award 
of compensation of 30 percent is dated January 8, 2009, with 
a cover letter from the County of Rockland Veterans Service 
Agency dated January 8, 2009.  The VA Form 21-686c is date-
stamped by the RO as received January 15, 2009.  

In light of the definite irregularity of the RO in the 
issuance of its notice letter, and affording the Veteran all 
reasonable doubt, the Board finds that it is at least as 
likely as not that his VA Form 21-686c dated January 8, 
2009, was received within one year of the issuance of the RO 
letter that was mis-dated January 8, 2007, but was nearly 
certainly sent to the Veteran at some time between December 
26, 2007, and March 12, 2008.  

In sum, the Board finds that it is at least as likely as not 
that the information found sufficient to add the Veteran's 
spouse for purposes of VA compensation payment purposes was 
received within one year of notice of the award of 
compensation in excess of 30 percent.  Accordingly, and 
resolving all reasonable doubt in favor of the Veteran, the 
effective date for adding the Veteran's spouse for VA 
compensation payment purposes is the effective date of the 
increased compensation, which is July 17, 2007.  38 U.S.C.A. 
§ 5110(f); 38 C.F.R. § 3.401(b).  The effective date for 
commencement of payment based on the addition of the 
Veteran's spouse is the first day of the following month, 
which is August 1, 2007.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
3.31.




ORDER

Entitlement to a higher initial rating of 50 percent for 
PTSD, for the period from July 17, 2007, to March 18, 2009, 
is granted.

Entitlement to an initial rating in excess of 50 percent for 
PTSD, for the period from March 19, 2009, is denied.

Entitlement to an effective date of July 17, 2007, for 
additional payment for the Veteran's spouse is granted, with 
payment to commence effective August 1, 2007.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


